DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 19, 2021 has been entered. 

Claims 1-8 were cancelled. Claims 9-10, 12-13, and 15-16 were amended. Therefore, claims 9-16 remain pending in the application for examination.

In light of amendments, the rejection under 35 U.S.C. 112(b) was withdrawn.


Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description. Specifically, in the specifications, para.87, it is recited “the terminal apparatus 1 receives a plurality of reference signals T1-1 to T1-P, for which transmission beams b1-1 to b1-P have been used, from the base station apparatuses 3 forming respective cells 100”. Howerver, in Fig.6, there is no such indication of T1-1 to T1-P. 

Also, In Fig. 10, element 12, “PR UNIT” should be changed to – RF UNIT. Similarly, in Fig. 11, element 32, “PR UNIT” should be changed to – RF UNIT

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC §112


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

•    In claim 9 (line 10), it is not clear so as what is the applicant’s definition of the term  "upper layer reception circuitry”. Does it mean to describe the reception circuitry is located in an upper layer in a protocol stack, or that the receiver is used to receive a particular type of signal?  
     Claims 10-11 are also rejected for being dependent on base rejected claim 9.

. •    In claim 12 (line 10), it is not understood how a base station can receive an uplink channel, which is a medium for signal transmission.
        Claims 13-14 are also rejected for being dependent on base rejected claim 12.

 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.



Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in Pub. No. US 2015/0003442 A1, hereinafter referred to as Sun, in view of Nagaraj et al. in Pub. No. US 2019/0075526 A1, hereinafter referred to as Nagaraj, which claims the benefit of U.S. Provisional Application No. 62/299,279 filed Feb. 24, 2016, hereinafter referred to as Prov’79, and further in view of Fong et al. in Pub. No. US 2013/0142113 A1, hereinafter referred to as Fong.



Regarding claim 9, Sun discloses a terminal apparatus (user equipment, element 1000 in Fig.10) comprising:
upper layer reception circuitry configured to receive information for identifying a configuration of one or more first reference signals among multiple reference signals through an upper layer signal from a base station apparatus (a receiving unit configured to receive from a first base station via RRC signaling, e.g., upper layer signal, system information [para.90 and para. 136 ] including carrier frequency of a carrier, system bandwidth, cell ID or a physical cell ID with its relevant parameters including a position of an RS being among multiple reference signals, synchronization signals, for UE to establish synchronization [para.4, 70, and 103]).
Sun discloses establishing initial synchronization according to primary synchronization signals (PSS) and secondary synchronization signals (SSS) that are configured by a base station and then establish synchronization according to multiple corresponding CSI-RS resources and the initial synchronization (para.96).
However, Sun does not specify PSS/ SSS are received in a reference signal reception circuitry on a first cell from the base station, measurement circuitry is configured to measure multiple Reference Signal Received Power (RSRP) corresponding to each of the multiple reference signals,  calculating reference RSRP of the first cell by averaging N highest RSRP of the multiple RSRP, transmission circuitry configured to send the reference RSRP as a measurement report of the first cell to the base station apparatus, and transmission power control circuitry configured to determine a transmission power of an uplink signal of the first cell based on one of the multiple reference signals on the first cell; which are known in the art and commonly applied in communications field for data communications, as suggested in Nagaraj’s disclosure as below.
Nagaraj, from the same field of endeavor, teaches:
reference signals or PSS/ SSS are received in a reference signal reception circuitry on a first cell from the base station apparatus (a distinct set of beam reference signals (BRSs) from each transmission/ reception point (TRP) or from multiple TRPs, are received in receiver circuitry, wherein multiple TRPs can be formed in a cell,  element 310 in Fig.3 and para.41, 48 in Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15);
measurement circuitry configured to measure multiple Reference Signal Received Power (RSRP) corresponding to each of the multiple reference signals  (measuring a distinct beam-specific reference signal received power {B-RSR} for that TRP beam for each UE beam of a set of UE beams, element 320 in Fig.3 and para.42 in Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15);
determining N highest RSRP of the multiple RSRP (determining Z highest B-RSRPs among B-RSRPs associated with distinct TRP beams, para.43 in Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15);
transmission circuitry configured to send a measurement report to the base station apparatus (transmitter circuitry outputs B-RSRP report to transmitter circuitry for transmission to an eNB, e.g., base station apparatus, element 330 in Fig.3 and para.4 Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15); and
transmission power control circuitry configured to determine a transmission power of an uplink signal of the first cell based on one of the multiple reference signals on the first cell (processor, e.g., transmission power control circuitry, calculates transmit power for links comprising set of transmit beams based on RSRP measured on BRSs [para.39 and para.46], or when output uplink data for transmission, element 320 in Fig.3 and para.46-47 and para.130 Nagaraj, or pg.8 section “Power Control and Resource Allocation Mechanism” in Prov’15).
Thus, it is appreciated by one in the art to measure N highest RSRP of  multiple RSRPs of multiple reference signals on the first cell, wherein multiple reference signals are received by means of interpreting configuration information  being sent from the base station apparatus – for the benefit of generating and providing a measurement report, which facilitates the control of power for transmission. 
Sun in view of Nagaraj do not disclose N highest RSRP of the multiple RSRP are averaged by a calculation circuity, so as to generate a reference RSRP of the first cell; which is known in the art and commonly applied in communications field for data communications, as suggested in Fong’s disclosure as below.
Fong, from the same field of endeavor, teaches N highest RSRP of the multiple RSRP are averaged by a calculation circuity (averaging multiple RSRP measurements on downlink channel by estimating module, e.g., calculating circuitry, para.111). 
Therefore, it would be desirable to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of averaging N highest RSRP of multiple RSRPs of multiple reference signals over a time duration -- of Fong and Nagaraj - and to include such result Sun -- into the step of determining the transmission power of an uplink signal/ channel; thus enhancing reliable data throughput by precisely controlling the power level in transmission involved in the synchronization procedure between a terminal apparatus and a base station apparatus, while reducing a potential interference in the network.

 
Regarding claim 10, Sun in view of Nagaraj and Fong disclose wherein the reference signal reception circuitry is configured to receive multiple reference signals ({reference signal} receiver circuitry receive a distinct set of beam reference signals (BRSs) from each transmission/reception point (TRP) or base station, e.g., base station on first cell, see  element 310 in Fig.3 and para.41, 48 in Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15), to which transmission beams independent from each other have been applied from the base station apparatus on the first cell (and one or more of TRP beams over which receiver circuitry receives a distinct set of BRSs, see para.41 in Nagaraj).


Regarding claim 11, Sun in view of Nagaraj and Fong disclose determinining  multiple reference signals are synchronization signals (set of beam reference signals [see  element 310 in Fig.3 and para.41, 48 in Nagaraj, or pg.5, section “Beam RSRP and Pathloss Measurement” in Prov’15] and establishing initial synchronization according to primary synchronization signals (PSS) and secondary synchronization signals (SSS) that are configured by a base station according to multiple corresponding CSI-RS resources, see para.96 in Sun).

Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 9 above, except that claim 12 is disclosed from the base station’s perspective, and Nagaraj [in claim 12] also discloses a base station apparatus (base station, element 400 in Fig. 4) comprising: transmission circuitry (transmitter circuitry, element 430 in Fig. 4) and reception circuitry (receiver circuitry, element 410 in Fig. 4) implemented to perform claimed operations.

Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 10 above, except that claim 13 is from the base station’s perspective.



Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 11 above, except that claim 14 is from the base station apparatus perspective. 

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 9 above, except that claim 15 is in a method claim format.

Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 12 above, except that claim 16 is in a method claim format.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao and Ouchi are all cited to show that transmitting an uplink signal/ channel at a transmission power level determined based on received and measured reference signals sent from a base station apparatus in a cell, would enhance data throughput by efficiently managing the power level at which uplink signals are transmitted  so as to reduce interference, similar to the claimed invention. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
     	

	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465